Citation Nr: 0918048	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  04-34 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1945 to 
December 1947.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim for service connection for PTSD.  
In August 2005, the Board remanded the claim for additional 
development.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran first manifested PTSD many years after service, 
and that disability is not shown to be related to a 
corroborated in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002 & Supp. 
2008), 38 C.F.R. §§ 3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  For the showing of chronic disease 
in service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2008).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).  Service connection may also be 
established for certain chronic diseases, including 
psychoses, that are manifested to a compensable degree within 
a presumptive period following separation from service.  38 
C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247 (1999).

VA considers diagnoses of mental disorders in accordance with 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD 
include:  A) exposure to a traumatic event; B) the traumatic 
event is persistently experienced in one or more ways; C) 
persistent avoidance of stimuli associated with the trauma 
and numbing of general responsiveness is indicated by at 
least three of seven symptoms; D) persistent symptoms of 
increased arousal are reflected by at least two of five 
symptoms; E) the duration of the disturbance must be more 
than one month; and F) the disturbance causes clinically 
significant distress or impairment in social, occupational, 
or other important areas of functioning.

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008).

When the evidence does not establish that a Veteran is a 
combat Veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).
It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997);  Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The record before the Board includes service medical and 
personnel records, post-service VA medical records, a 
completed PTSD Questionnaire and other lay statements from 
the Veteran, correspondence from the Department of the Navy's 
Naval History and Heritage Command, and a command history of 
the USS Helena.  That evidence will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

At the outset, the Board recognizes that in his September 
2005 PTSD Questionnaire, the Veteran stated that he had 
served aboard the USS General George Brooks in 1946, the year 
that his alleged in-service stressor occurred.  However, a 
February 2009 letter from the Naval History and Heritage 
Command indicated that no Navy ship during the Veteran's 
period of active service bore the name USS General George 
Brooks.  Moreover, a review of the Veteran's service 
personnel records established that his service during the 
relevant time period was on the USS Helena.  Consequently, VA 
determined that any further attempt to confirm whether the 
Veteran's reported stressor took place aboard the USS General 
George Brooks would be futile, and instead focused its 
efforts on confirming whether such a stressor occurred aboard 
the USS Helena.

The Veteran's service personnel records reflect that he 
served as a Navy cook and steward's mate.  However, those 
records do not establish, nor does the Veteran contend, that 
he served in combat.  As the Veteran does not have a 
confirmed history of engaging in combat with the enemy during 
service, any alleged stressors must be verified.  

The Veteran, in his September 2005 PTSD Questionnaire, 
indicated that his PTSD was traceable to a traumatic in-
service event in 1946 in which he witnessed a sailor fall 
overboard and drown.  While the Veteran asserted that he 
notified the ship's captain about the incident, he did not 
specify that officer's name.  Nor did he provide any further 
details about when the alleged incident took place.  The 
Veteran stated that the memory gave him nightmares and made 
him nervous, adding that he had received ongoing inpatient 
and outpatient medical treatment for stress and related 
problems.

In an effort to verify the Veteran's reported stressor, the 
Appeals Management Center (AMC) requested that the National 
Personnel Resource Center provide copies of morning reports 
for the USS Helena, but was informed in a November 2005 
response that such reports were not created for the Navy.  

Additionally, the AMC requested copies of the deck logs for 
the USS Helena from the Department of the Navy's Naval 
History and Heritage Command, which responded that all deck 
logs prior to 1979 were stored at the National Archives and 
Records Administration, Modern Military Records Branch.  A 
copy of the "Deck Log Policy and Information related to 
requests from Veterans Administration," which is of record, 
indicates that all such requests must be narrowed to a two-
month time frame.  However, despite the AMC's request that 
the Veteran "indicate the approximate month of the year, the 
season of the year, or the name of the holiday closest to the 
date" of his reported in-service stressor, the Veteran did 
not provide any specific details about the time period of the 
incident, other than indicating that it took place in 1946.  
Consequently, any additional information that may have been 
used to verify the Veteran's alleged stressor through the 
National Archives and Records Administration, or to otherwise 
support his claim, has not been not obtained because of his 
failure to cooperate.  The Board reminds the Veteran that the 
duty to assist in the development and the adjudication of 
claims is not a one-way street.  If a Veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991). 

The Veteran was informed that the National Archives and 
Records Administration was unable to furnish deck logs based 
on the information available.  He did not submit any 
additional information in support of his claim.  The Board 
finds that the objective evidence of record is insufficient 
to corroborate the Veteran's reported stressor.

The Veteran's service medical records are silent for any 
complaints, diagnoses, or treatment of psychiatric problems.  
His post-service medical records reveal that in March and 
April 2002, he sought treatment for insomnia, nightmares, 
nervousness, and "fighting in his sleep," and expressed 
"concern that he may have PTSD."  Based on those reported 
symptoms, the Veteran was afforded an April 2002 PTSD 
screening in which he attributed his current psychiatric 
problems to the traumatic in-service event of "watching a 
fellow sailor fall overboard and drown."  Although a mental 
status evaluation was negative for any deficiencies in mood, 
thought content, or judgment, the VA examiner assessed the 
Veteran as having "possible PTSD" that was "currently 
mild" and "related to military trauma, but not combat-
induced."  

The record thereafter shows that the Veteran was prescribed 
medication to treat anxiety and dysthymia and referred for 
ongoing evaluation and treatment of problems suggestive of 
PTSD.  On examination at a VA mental health clinic in June 
2002, he reported witnessing "two friends who drowned by 
being washed overboard by a wave" in 1946, and stated that 
he had nightmares, sleeping problems, and anxiety as a result 
of that event.  He did not report any prior treatment for 
psychiatric problems.  On mental status evaluation, the 
Veteran was alert and oriented, with no deficiencies in 
thought processes or speech, and no psychosis or harmful 
ideation, plan, or intent.  Based on his reported symptoms, 
the Veteran was diagnosed with "anxiety disorder, rule out 
PTSD."  He subsequently underwent mental health counseling 
in which he reported ongoing sleep disturbances, and was 
assessed as having PTSD.  It was recommended that he "give 
some consideration to a PTSD program at Tuscaloosa VAMC."  
However, the evidence of record does not indicate, nor does 
the Veteran contend, that he ever enrolled in such a program.

The Board acknowledges that the June 2002 VA mental health 
note, indicating that the Veteran reported witnessing "two 
friends fall overboard" in service, differs from his 
accounts of seeing one sailor fall overboard, which were 
recorded in an April 2002 VA mental health note and in the 
September 2005 PTSD Questionnaire.  While diverging from his 
prior and subsequent statements, however, that June 2002 
account does not provide any additional information that 
might lead to verification of the Veteran's claimed stressor.  

Significantly, none of the Veteran's VA or other post-service 
records objectively corroborates his claimed in-service 
stressor.  Nor has any of the other medical or lay evidence 
submitted by the Veteran.  The Board acknowledges that the 
Veteran has been found to exhibit symptoms consistent with a 
diagnosis of PTSD.  However, even when a claimant seeking 
service connection for PTSD has an unequivocal diagnosis of 
PTSD, service connection for PTSD requires a confirmed 
military service stressor, unless the claimed stressor is 
related to combat, and the evidence establishes that the 
appellant engaged in combat with the enemy.  This is not such 
a case.  Moreover, the Veteran's diagnosis does not 
corroborate the occurrence of any in-service stressor.  To 
the contrary, that diagnosis was based solely on the 
Veteran's uncorroborated assertions regarding his witnessing 
a fellow sailor fall overboard.  A medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  Swann v. Brown, 5 Vet. App. 229 (1993) 
(medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458 
(1993) (Board is not bound to accept physician's opinion when 
based exclusively on recitations of claimant).

The Board has carefully considered the Veteran's statements 
regarding the relationship between his current PTSD symptoms 
and his claimed in-service stressor.  The Veteran is 
certainly competent, as a lay person, to report that as to 
which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 
465 (1994).  However, the Board finds that he is not 
competent to offer a medical opinion as to cause or etiology 
of the claimed disability, as there is no evidence of record 
that he has specialized medical knowledge in dealing with 
psychiatric disorders.  Routen v. Brown, 10 Vet. App. 183 
(1997) (layperson is generally not capable of opinion on 
matter requiring medical knowledge); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Veteran's lay statements are not 
competent medical evidence as to a nexus between his current 
PTSD symptoms and active service, or as to claimed continuity 
of symptomatology demonstrated after service.  Furthermore, 
even if the Veteran had the level of medical training to 
diagnose PTSD, he still would not be entitled to service 
connection for this disorder in the absence of any verified 
in-service stressor.  Objective evidence is required for such 
corroboration.  None has been presented in this case.

In summary, based on the evidence of record, the Board finds 
that the Veteran did not engage in combat and the only 
evidence of any in-service stressor is contained in his own 
uncorroborated statements.  The Board finds that sufficient 
efforts have been made to verify the Veteran's reported 
stressor and that, even though no stressor was verified, 
there is no reasonable basis for further stressor 
development.  The Board acknowledges that the record reflects 
a clinical assessment of PTSD.  However, the Board finds that 
service connection for PTSD is not warranted because there is 
no credible supporting evidence that any claimed in-service 
stressor occurred.  In the absence of a verified stressor, 
the diagnosis of PTSD that is of record is not sufficient to 
support the claim.  The Board is not required to accept an 
unsubstantiated diagnosis that the alleged PTSD had its 
origins in the appellant's service.  Wood v. Derwinski, 1 
Vet. App. 190 (1991); West v. Brown, 7 Vet. App. 70 (1994).  
Absent credible supporting evidence that the claimed in-
service stressor actually occurred, an essential element for 
a grant of service connection for PTSD is not established.

As the preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD, the claim must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).



Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2004 and November 
2005, a rating decision in September 2003, and a statement of 
the case in August 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2009 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law. 


ORDER

Service connection for PTSD is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


